                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 1 of 11 Pageid#: 52




                                           IN THE UNITED STATES DISTRICT COURT
                                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                                    ROANOKE DIVISION

                      DANIEL NOTESTEIN, BLOCKTRADES
                      INTERNATIONAL, LTD., ANDREW
                      CHANEY, SZYMON LAPINSKI, ADAM
                      DODSON, ELMER LIN, DANIEL HENSLEY,
                      MICHAEL WOLF, MATHIEU GAGNON, and
                      MARTIN LEES,

                                                   Plaintiffs/Counter-
                                                   Defendants,

                             v.                                                Civil Action No. 7:20CV00342
                      BITTREX, INC.,

                                                   Defendant/Counter-
                                                   Plaintiff
                      J. DOES, and

                                                   Defendants

                      STEEMIT, INC.

                                                  Third-Party
                                                  Defendant

                             MEMORANDUM IN SUPPORT OF MOTION TO DEPOSIT DISPUTED
                                  CRYPTOCURRENCY INTO THE COURT REGISTRY

                            Defendant/Counter-Plaintiff Bittrex Inc. (“Bittrex”), by counsel, pursuant to 28 U.S.C. §

                     1335(a)(2) and Federal Rule of Civil Procedure 67, files this memorandum in support of its

                     motion to deposit certain Steem and Steem-Backed Dollars, two types of cryptocurrencies, into

                     the court registry. As discussed in Bittrex’s Answer, Counterclaim, and Third-Party Claim for

                     Interpleader, Bittrex, a Washington State-based cryptocurrency exchange platform, currently has

                     possession of approximately 7 million units of Steem and approximately 250 Steem-Backed

                     Dollars (collectively, the “Disputed Steem”) over which Plaintiffs/Counter-Defendants and
WOODS ROGERS PLC
ATTORNEYS AT LAW
                     Third-Party Defendant Steemit, Inc. claim ownership. Bittrex asserts no claim over the Disputed

                     Steem and is ready and willing to provide the Disputed Steem to its rightful owner. However, as
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 2 of 11 Pageid#: 53




                     a result of the dispute, Bittrex is unable to make a determination as to ownership without

                     potentially exposing itself to double or multiple liability. Interpleader is thus the appropriate

                     remedy. While Bittrex expects that this Court has not previously been asked to take custody over

                     cryptocurrency, Bittrex is confident that there is a method by which the Disputed Steem can be

                     appropriately held for safekeeping while this dispute is resolved.

                                                      I. FACTUAL BACKGROUND

                     A.      Cryptocurrency Background

                            Bittrex expects that a brief background on cryptocurrency will be relevant to the Court’s

                     understanding of the dispute and evaluation of this Motion.

                            1.      Blockchain Technology and Cryptocurrencies

                            A blockchain is a form of a digital ledger maintained by a distributed network of

                     computers, rather than a single central party. Declaration of Julian Yap (“Yap Declaration”) ¶ 3.

                     Participants in the network—called “nodes”—broadcast transactions to the network and the

                     nodes validate the transactions. Id. Periodically, the computers on the network aggregate valid

                     transactions into a “block” (i.e. a group of transactions) and write the block to the ledger. Id.

                     Through the use of cryptography, each block relates back to the previous block forming an

                     interconnected chain (hence, the term “blockchain”). Id. The end result is that data written to the

                     blockchain is (practically) immutable—i.e. it cannot be deleted. Id.

                            Cryptocurrencies—also known as “digital currencies” or “virtual currencies”—are digital

                     assets that often implement blockchain technology, and there are many blockchain-based

                     cryptocurrencies currently in existence. Id. ¶ 4. Some cryptocurrencies—such as Bitcoin—are

WOODS ROGERS PLC     designed as general-purpose mediums-of-exchange, while others are designed for use within a
ATTORNEYS AT LAW

                     specific ecosystem or platform. Id. Despite the differences in purposes and technical design, each

                     type of blockchain-based cryptocurrency shares similarities. Id. ¶ 5. First, cryptocurrencies do
                                                                 Page 2 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 3 of 11 Pageid#: 54




                     not exist in any physical form. Id. Second, individual coin ownership records are stored on the

                     blockchain, which records the creation of units of each cryptocurrency and tracks their transfer.

                     Id. ¶ 5. Steem and Steem-Backed Dollars, the cryptocurrencies at issue in this case, use

                     blockchain technology. Id. ¶ 6.

                            2.      Holding and Transferring Cryptocurrency

                            Though each cryptocurrency’s blockchain tracks the ownership of all existing

                     cryptocurrency, it does not track the ownership using the names of individual users. Id. ¶ 7.

                     Instead, blockchains generally use digital “addresses.” Id. Each cryptocurrency user has one or

                     more digital “addresses” that are used to transact in cryptocurrency. Id. While in many

                     blockchains each transaction associated with a particular address is public and auditable, the

                     blockchain does not record the name of the individual or entity that controls each address. Id.

                            Unlike traditional banks, where each customer has a bank account and is identified as the

                     owner, control of cryptocurrency is attested primarily through control of cryptographic “keys.”

                     Id. ¶ 8. The most important cryptographic key is the “private key.” Id. A private key is a long

                     string of alpha-numeric text that functions similarly to a password for a conventional bank

                     account. Id. Without access to the applicable private key, cryptocurrency cannot be transferred.

                     Id.

                            3.      Cryptocurrency “Wallets”

                            A cryptocurrency wallet is a device, program, service or physical medium, comparable to

                     a bank account, that stores the private keys used to transfer cryptocurrencies like Steem or

                     Steem-Backed Dollars. Id. ¶ 9. Bittrex maintains a Steem wallet on the Steem blockchain which

WOODS ROGERS PLC     serves as a holding account for all of the Steem and Steem-Backed Dollars held on Bittrex’s
ATTORNEYS AT LAW




                                                                Page 3 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 4 of 11 Pageid#: 55




                     exchange by Bittrex customers. Id. A Steem wallet is akin to a digital “address” where Steem

                     and Steem-Backed Dollars can be sent or received. Id.

                     B.      Bittrex Background

                            Founded in 2014, Bittrex is a U.S.-based cryptocurrency exchange. Id. ¶ 10. A

                     cryptocurrency exchange business allows customers to trade cryptocurrencies for other assets,

                     such as conventional fiat money or other digital currencies. Id. Bittrex is headquartered in

                     Washington State. Id. Bittrex is one of the largest U.S.-based cryptocurrency exchanges. Id.

                     Bittrex was founded by three cybersecurity professionals and, as a result, Bittrex’s wallet

                     infrastructure has been designed with security in mind. Id. ¶ 11.

                            To use Bittrex, customers create a Bittrex account and undergo identity verification. Id. ¶

                     12. Once the customer has created their account and had their identity verified, customers send

                     cryptocurrency to a Bittrex-controlled deposit address (i.e. one in which Bittrex controls the

                     address’s private keys). Id. If the deposit is successful, Bittrex credits the customer’s account

                     with the appropriate amount of cryptocurrency. Id. The customer can use that balance to trade

                     the cryptocurrency for another type of cryptocurrency or, in certain markets, fiat currency. Id.

                            Customers generally access their account by inputting their email address and password

                     on Bittrex’s website, available at https://bittrex.com, or the Bittrex mobile application. Id. ¶ 13.

                     To mitigate the risk of unauthorized account access if customers lose their login credentials,

                     Bittrex has implemented a number of security measures. Id. ¶ 14. First, Bittrex requires

                     customers to verify certain actions before they can access their account. Id. For instance, if

                     Bittrex detects that the customer is attempting to login from an unknown IP address (i.e. one not

WOODS ROGERS PLC     previously associated with the customer’s account), Bittrex sends the customer an email that
ATTORNEYS AT LAW


                     contains a verification link. Id. Bittrex blocks the unknown IP address from accessing the



                                                                 Page 4 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 5 of 11 Pageid#: 56




                     customer’s account until the verification link in the email is clicked. Id. Second, Bittrex allows

                     customers to create a list of approved IP addresses, thereby blocking non-approved IP addresses

                     from trading or withdrawing cryptocurrencies in the account. Id. Third, Bittrex offers app-based

                     two-factor authentication, which, if enabled, requires the customer to input a rotating code

                     generated by a third-party application to gain access to the account, in addition to supplying the

                     email address and password associated with the account. Id.

                     C.       Background on the Steem Dispute

                             Steem and Steem-Backed Dollars are two of many cryptocurrencies traded on Bittrex’s

                     exchange. Yap Decl. ¶ 15. Bittrex’s understanding is that Defendant Steemit, Inc. owns or

                     owned Steemit, a blockchain-based blogging and social media platform. Dkt. 7 ¶ 19. Steemit

                     users are rewarded with the cryptocurrency Steem and/or Steem-Backed Dollars for publishing

                     and curating content. Id. In early 2020, the TRON Foundation and Defendant Steemit, Inc.

                     engaged in a transaction by which the TRON Foundation gained control of the Steemit social

                     media and blogging platform. Dkt. 7 ¶ 20, Yap Decl. ¶ 17. The transaction caused various

                     conflicts amongst holders of Steem-related cryptocurrency. Id. In May 2020, these conflicts

                     culminated in a “hard fork,” i.e., a change in the rules governing the Steem “blockchain.” Dkt. 7

                     ¶ 21, Yap Decl. ¶ 17. In the cryptocurrency community, the “hard fork” was considered

                     contentious, as it transferred the Steem and Steem-Backed Dollars held by certain Steem

                     accounts to a Steem account named “community321.” Yap Decl. ¶ 17. Bittrex was generally

                     aware of this conflict but had no involvement in the conflict itself. Id.1



WOODS ROGERS PLC
                     1
ATTORNEYS AT LAW      See generally, “Binance CEO Admonishes Justin Sun Over Steem Fiasco,” dated March 6, 2020, available at
                     https://cointelegraph.com/news/binance-ceo-admonishes-justin-sun-over-steem-fiasco-transparency-works;
                     “Mystery Account ‘Rescues” $6M of STEEM from Hard Fork Seizure,” dated May 21, 2020, available at
                     https://cointelegraph.com/news/mystery-account-rescues-6m-of-steem-from-hard-fork-seizure.


                                                                    Page 5 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 6 of 11 Pageid#: 57




                              On May 20, 2020, following the “hard fork,” 23,627,501 Steem and 427 Steem-Backed

                     Dollars was transferred from the “community321” account into Bittrex’s Steem wallet (which, as

                     noted above, serves as a holding account for all of the Steem and Steem-Backed Dollars held on

                     Bittrex’s exchange by Bittrex customers) by an unknown person purporting to be a “white knight

                     hacker.” Yap Decl. ¶ 18. The unknown “white knight hacker” purported to instruct Bittrex to

                     return the cryptocurrency to their “original owners,” but did not provide an identifying

                     memorandum by which Bittrex could link the funds to a particular Bittrex account. Id. It is

                     unclear whether the “white knight hacker” engaged in criminal activity in obtaining the funds

                     from the “community321” account.

                              Plaintiffs/Counter-Defendants have informed Bittrex that they are the owners of at least

                     6,999,300 of the Steem and 250 of the Steem-Backed Dollars transferred from the

                     “community321” account to the Bittrex Steem wallet. Declaration of Kevin Hamilton ¶¶ 3-5.2

                     However, Bittrex’s counsel recently corresponded with counsel for Third-Party Defendant

                     Steemit, Inc., who instructed Bittrex not to release the Disputed Steem to Plaintiffs/Counter-

                     Defendants. Declaration of Claire Martirosian (“Martirosian Decl.”) ¶ 2. Steemit, Inc.’s counsel

                     informed Bittrex that the Disputed Steem was stolen by the “white knight hacker,” and

                     Plaintiffs/Counter-Defendants were potentially involved in and/or connected to the actions of the

                     purported “white knight hacker.” Id.

                              Given that the Disputed Steem was transferred as a result of the actions of a purported

                     hacker and there is a dispute as to whether or not the Disputed Steem was stolen, Bittrex has


                     2
                       Only certain of Plaintiffs/Counter-Defendants have provided information to Bittrex that purports to show their
WOODS ROGERS PLC
                     claim to ownership of some portion of the Steem and Steem-Backed Dollars deposited into Bittrex’s Steem wallet
ATTORNEYS AT LAW     by the “white knight hacker.” Hamilton Decl. ¶¶ 3-5. It is not clear from the Complaint what portion of the total
                     23,627,501 Steem and 427 Steem-Backed Dollars Plaintiffs/Counter-Defendants claim to be entitled. In order to
                     identify the Steem and Steem-Backed Dollars that are properly the subject of this interpleader action, Bittrex
                     requests that the remaining Plaintiffs/Counter-Defendants provide Bittrex with information purporting to identify the
                     Steem/Steem-Backed Dollars to which they claim to be entitled.

                                                                        Page 6 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 7 of 11 Pageid#: 58




                     informed Plaintiffs/Counter-Defendants that, pursuant to its pre-existing policy, Bittrex will not

                     release the Disputed Steem until it receives (a) a settlement agreement signed by all parties

                     asserting a claim to the Disputed Steem, or (b) valid and final court order or order from law

                     enforcement demanding release of the Disputed Steem. Dkt. 7 ¶ 25, Hamilton Decl. ¶ 6.

                            Bittrex does not assert any claim to the Disputed Steem. Dkt. 7 ¶ 26; Yap Decl. ¶ 19.

                     Bittrex is ready and willing to give the Disputed Steem to the person or persons entitled to it, but

                     Bittrex is unable to make a determination as to ownership without potentially exposing itself to

                     double or multiple liability. Dkt. 7 ¶ 25; Yap Decl. ¶ 19.

                                                               II. ARGUMENT

                     A.      The Requirements Of 28 U.S.C. § 1335 Are Met

                            Interpleader actions protect stakeholders from the expense of multiple litigation and

                     multiple liability. Reliastar Life Ins. Co. of New York v. LeMone, No. CIV.A. 7:05CV00545,

                     2006 WL 733968, at *2 (W.D. Va. Mar. 16, 2006), citing Equitable Life Assurance Soc. v. Jones,

                     679 F.2d 356, 358 (4th Cir. 1982); 7 Charles A. Wright, Arthur R. Miller & Mary K. Kane,

                     Federal Practice and Procedure § 1702 (3d ed. 2001). An interpleader action may be brought

                     under 28 U.S.C. § 1335 if the amount in controversy is $500 or more, diversity exists between

                     any two contending claimants, and if the stakeholder has deposited the money or property at

                     issue into the court. 28 U.S.C. § 1335.

                            The requirements of Section 1335(a) are met because Bittrex has possession of the

                     Disputed Steem, which Plaintiffs/Counter-Defendants allege has a value in excess of $500. See

                     generally Dkt. 1. Further, there are at least two adverse claimants of diverse citizenship as

WOODS ROGERS PLC     defined in 28 U.S.C. § 1332 who are claiming or may claim to be entitled to the Disputed
ATTORNEYS AT LAW

                     Steem—Plaintiffs/Counter-Defendants are residents of Virginia, Louisiana, and various foreign

                     jurisdictions (see Dkt. 1 ¶¶ 1-11) and Third-Party Defendant Steemit, Inc. is a Delaware
                                                                Page 7 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 8 of 11 Pageid#: 59




                     corporation with its principal place of business in Austin, Texas. See State Farm Fire & Casualty

                     Co. v. Tashire, 386 U.S. 523, 530 (1967) (noting that Section 1335(a)(1) requires “only minimal

                     diversity.”) Bittrex now seeks to deposit the Disputed Steem into the court registry pursuant to

                     28 U.S.C. § 1335(a)(2), which advises interpleader plaintiffs to “deposit[] such money or

                     property . . . into the registry of the court, there to abide the judgment of the court[.]”

                     B.       Bittrex Should be Permitted to Deposit the Disputed Steem into the Court Registry

                             Federal Rule of Civil Procedure 67(a) provides, in relevant portion, that where “any part

                     of the relief sought is a money judgment or the disposition of a sum of money or some other

                     deliverable thing, a party – on notice to every other party and by leave of court – may deposit

                     with the court all or part of the money or thing[.]” Bittrex seeks to comply with the requirements

                     of Rule 67(a) and 28 U.S.C. § 1335(a)(2) by depositing the Disputed Steem into the court

                     registry, thereby providing the Court with control over the distribution of the Disputed Steem.

                             Bittrex recognizes that depositing cryptocurrency into the court registry is novel when

                     compared to the deposit of the typical subject of an interpleader action—for example, the

                     proceeds of a life insurance policy. However, Bittrex is confident there is a method of deposit

                     that will allow the Disputed Steem to be properly kept for safekeeping. Bittrex proposes that it

                     work with the Court to establish a new Bittrex account in the Court’s name, credit the Disputed

                     Steem to the Court’s Bittrex account, and print out the login credentials for the Court. Yap Decl.

                     ¶ 20. Bittrex will then provide the Bittrex login credentials in a sealed envelope to the Court to

                     place in the Court’s registry. Id. Bittrex will not retain a copy of this information. Id. The Court

                     can then maintain this information in its registry while this dispute is pending. Id. No

WOODS ROGERS PLC     Plaintiff/Counter-Defendant, John Doe Defendant, Third-Party Defendant, or other interested
ATTORNEYS AT LAW


                     third party will be able to withdraw the Disputed Steem from the Bittrex account without the



                                                                  Page 8 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 9 of 11 Pageid#: 60




                     proper login credentials.. Id. Once this action has been resolved, the Court can use the login

                     credentials to transfer the Disputed Steem. This will essentially be akin to keeping physical

                     property in the Court’s registry for safekeeping. See, e.g., Wertheimer v. Bank of Nova Scotia,

                     140 F. Supp. 950, 953 (S.D.N.Y. 1956) (allowing party seeking interpleader relief regarding

                     disputed stock to deposit stock certificates); see also State Farm, 386 U.S. at 530 (noting that the

                     legislature intended the interpleader statute to be construed “broadly to remedy the problems

                     posed by multiple claimants to a single fund.”).

                             While Bittrex believes this to be the simplest and most effective method to ensure

                     safekeeping of the Disputed Steem while this dispute is pending, Bittrex is open to alternative

                     solutions acceptable to the Court. For example, Bittrex is open to using a third-party custodian to

                     hold the Disputed Steem while this dispute is pending, if an appropriate custodian can be found.

                     Yap Decl. ¶ 21. Bittrex could also create an account on Steemit, direct the Disputed Steem to that

                     address, and provide the “private key” associated with that account to the Court in a sealed

                     envelope to keep in its registry. Id. Ultimately, Bittrex simply wants to find the most expedient

                     way to allow the claim to the Disputed Steem to be resolved without subjecting itself to

                     litigation.

                                                            III. CONCLUSION

                             Bittrex respectfully requests that the Court accept the Disputed Steem from Bittrex and

                     allow it to be deposited into the court registry, such that Bittrex can be dismissed from a dispute

                     in which it has no interest.



WOODS ROGERS PLC
ATTORNEYS AT LAW




                                                                Page 9 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 10 of 11 Pageid#: 61




                                                   Respectfully submitted,

                                                   BITTREX, INC.

                                                   By:/s J. Benjamin Rottenborn
                                                           Of Counsel

                                                   Gregory J. Hollon, WSBA No. 26311
                                                   (pro hac vice pending)
                                                   Claire Martirosian, WSBA No. 49528
                                                   (pro hac vice pending)
                                                   McNAUL EBEL NAWROT & HELGREN PLLC
                                                   600 University Street, Suite 2700
                                                   Seattle, Washington 98101
                                                   Phone: (206) 467-1816
                                                   Fax: (206) 624-5128
                                                   ghollon@mcnaul.com
                                                   cmartirosian@mcnaul.com

                                                   J. Benjamin Rottenborn (VSB No. 84796)
                                                   WOODS ROGERS PLC
                                                   P.O. Box 14125
                                                   10 South Jefferson Street, Suite 1400
                                                   Roanoke, Virginia 24011
                                                   Telephone: (540) 983-7540
                                                   brottenborn@woodsrogers.com

                                                   Counsel for Defendant Bittrex, Inc.




WOODS ROGERS PLC
ATTORNEYS AT LAW




                                                       Page 10 of 11
                   Case 7:20-cv-00342-GEC Document 15 Filed 08/04/20 Page 11 of 11 Pageid#: 62




                                                      CERTIFICATE OF SERVICE

                              I, the undersigned, hereby certify that a true and correct copy of the foregoing was served
                      via the CM/ECF system on the individuals listed below on August 4, 2020:

                             Michelle C. F. Derrico, Esq. (VSB 34037)
                             Richard L. Derrico, Esq. (VSB 33442)
                             Copenhaver, Ellett & Derrico
                             30 Franklin Road, SW, Suite 200
                             Roanoke, VA 24011
                             (540) 343-9349
                             (540) 342-9258 Facsimile
                             michelle@cecd.roacoxmail.com
                             rick@cecd.roacoxmail.com

                                     Counsel for Plaintiffs

                                                                   /s J. Benjamin Rottenborn
                                                                   Counsel for Defendant




WOODS ROGERS PLC
ATTORNEYS AT LAW




                                                                Page 11 of 11
